DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the controls" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Heimsoth et al. (US 4,711,604).
With regards to claim 1, Heimsoth et al. discloses a tieback installation system (figure 1-2), comprising: a mount (2), wherein the mount is secured to a piece of machinery (33) having mechanical, hydraulic, and electrical connection means (figure 1-2; col. 1, lines 31-44); a motor (14) mechanically connected to the mount and hydraulically and electrically connected to the piece of machinery (col. 4, line 67 to col. 5, line 4); and a drive shaft (drilling head; col. 4, lines 67-68) connected to the motor, wherein the drive shaft is sized to receive an anchoring member (12) (figures 1-9).
As to claim 2, Heimsoth et al. discloses wherein the drive shaft is longitudinally extending from the motor (14) (figure 1-2).
As to claim 3, Heimsoth et al. discloses wherein the piece of machinery (33) has hydraulic and electrical controls, and wherein the hydraulic and electrical controls are connected to the motor (col. 1, lines 31-44; “the drilling machine being operated from above the water surface by a control unit connected to the drilling machine by a hose connection” NOTE: electrical and hydraulic connections are known and conventional).
As to claim 4, Heimsoth et al. discloses wherein the motor (14) provides a rotary motion about a longitudinal axis (col. 4, line 67 to col. 5, line 4; “rotary swivel”).
As to claim 5, Heimsoth et al. discloses wherein the controls of the piece of machinery (33) are able to maintain the motor, drive shaft, and anchoring member along a longitudinal axis, while also translating the anchoring member along the longitudinal axis (figure 1-2; col. 1, lines 31-44; “control unit”).
As to claim 6, Heimsoth et al. discloses wherein the mount (2) is able to adjust the position of the motor (figure 1; col. 4, lines 56-66).
As to claim 7, Heimsoth et al. discloses wherein the hydraulic and electrical controls are remote (figures 1-9; col. 1, lines 31-44; “the drilling machine being operated from above the water surface by a control unit connected to the drilling machine by a hose connection” NOTE: electrical and hydraulic connections are known and conventional).
As to claim 8, Heimsoth et al. discloses wherein the drive shaft (14) is releasably connected to the anchoring member (12) (figures 1-9). 
With regards to claim 9-10 and 16, Heimsoth et al. discloses a tieback installation system (figure 1-2) comprising: a guide system connected to a piece of machinery (33); wherein the guide system is comprised of; a beam (10), wherein the beam is mechanically connected to the piece of machinery (figure 1-2); and a carriage (15), wherein the carriage is attached to the beam and the carriage is able to move along the beam; a motor (14) mechanically connected to the guide system and hydraulically and electrically connected to a control unit (col. 1, lines 31-44); a drive shaft (14) connected to the guide system, wherein the drive shaft is sized to receive an anchoring member (12) (figures 1-9).
As to claim 11, Heimsoth et al. discloses wherein the motor (14) is connected to the carriage (15) (figure 1-2).
As to claim 12-13, Heimsoth et al. discloses wherein the motor (14) and the carriage (15) are electrically and/or hydraulically connected to the control unit (col. 1, lines 31-44; abstract; NOTE: hydraulic and electrical connection are known and conventional).
As to claim 14, Heimsoth et al. disclose wherein a central axis of the motor (14) is substantially parallel with a longitudinal axis of the beam (10) (figure 1-2). 
As to claim 17, Heimsoth et al. discloses wherein the beam (10) further comprises a base (at joint 3), wherein the base is attached to an end of the beam which is in close proximity to a seal wall (figure 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimsoth et al. (US 4,711,604).
As to claim 15, Heimsoth et al. discloses the invention substantially as claimed. However, Heimsoth et al. does not explicitly teach wherein the carriage and the motor are controlled independently of one another. Examiner takes Official Notice that it would have been within the level of one skilled in the art to include a control unit capable of controlling different parts such as a carriage, motor, mount, depth, etc. independently, so as to control the depth and rate of rotation of the motor when installing. Therefore, it would have been obvious to one skilled in the art to modify the control unit of Heimsoth et al. to be capable of controlling the motor and the carriage independently.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678